Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 9 November 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     
                        Monsieur
                        Boston le 9 9bre 1782
                     
                     J’ai recu la lettre que Votre Excellence m’a fait l’honneur de m’ecrire avec les deux intelligences qui ont annoncé le départ de la flotte Angloise de Newyork le 24 et le 26 8bre.  Cette flotte a été vûe depuis au large du banc de St George et du Banc de sable où elle attendoit probablement le Batiment d’H\hallifax; j’espere apprendre dans peu la nouvelle de l’evacuation de Charlestown qui a du s’opérer à la fin du mois dernier.
                     M. le Cte de Rochambeau doit être demain a Providence et si les avis qu’il recevra de Charlestown ne changent pas ses projets d’embarquement, il faudra qu’il soit rendu ici vers le 20, car je serai prêt a faire voile pour le 25.  Un de mes regrets en partant de ce pays sera de n’avoir pû présenter mes devoirs a votre Excellence, la supériorité des Anglois dans cette partie m’a privé de cet honneur.  Les témoignages d’amitié et les attentions continuelles des Bostoniens pour l’Escadre du Roi ne me laissent a desirer que la satisfaction d’avoir pû offrir de vive voix au Commandant-en Chef de l’Armée de nos alliés l’hommage de la plus parfaite estime et du respect aved le quel je suis De Votre Excellence Le très humble et très obeissant serviteur
                     
                        Le Mis de Vaudreuil
                     
                     
                        Je prends la liberté de joindre une lettre pour Mr le Chev. de la Luzerne a qui je vous prie de vouloir bien prendre la peine de la faire parvenir.
                     
                  
                  Translation
                     Sir,Boston 9th Novr 82I have received the two Letters which your Excellency did me the honor to write me announcing the departure of the English fleet the 24 and 26 Ulto.  This fleet has since been seen at St Georges Bank and Cape Sable where they probably wait for the Vessells from Hallifax—I hope soon to hear of the evacuation of Charles town which should have taken place the latter end of last Month.
                     The Count de Rochambeau is to be tomorrow at Providence—If the intelligence he may receive from Charles town does not alter his intention of Embarking he must be here by the 20th for I shall be ready to sail the 25th—one of my regrets in leaving this Country will be not having had it in my power to pay my respects to your Excellency—the superiority of the Enemy on these Seas has deprived me of that honor  The proof of friendship and the continual attention the Kings Squadron has received from the Bostonians has left me nothing to wish for but the satisfaction of personally assuring the Commander in Chief of the Armies of our Allies of the perfect Esteem and respect with which I have the honor to be Your Excellencys Most Obed. servt
                     
                        Le Mr de Vaudreuil
                     
                     
                        P.S.  I take the liberty of requesting your Excellency to forward the inclosed Letter to the Chev. de la luzerne.
                     
                     
                     
                  
               